812 F.2d 1408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory A. SMALLWOOD, Plaintiff-Appellant,v.REPUBLIC INSURANCE COMPANY, Defendant-Appellee.
No. 86-5070.
United States Court of Appeals, Sixth Circuit.
Jan. 5, 1987.

Before ENGEL and KRUPANSKY, Circuit Judges, and EDWARDS, Senior Circuit Judge.
PER CURIAM.


1
The plaintiff, Gregory A. Smallwood, appeals an order dismissing his claim of slander of title and malicious prosecution on the bases of the statute of limitations and failure to state a claim.


2
While Kentucky law applies in this diversity case, counsel for appellant has failed to cite any Kentucky authority whatever in support of his assertion that the experienced Kentucky trial judge erred in his interpretation or application of that state's law.  Plaintiff's counsel has wholly failed in persuading this court that the trial judge was in error.


3
Accordingly, for the reasons set forth in the memorandum opinion of Chief United States District Judge Edward H. Johnstone entered in the district court December 19, 1985, the judgment of the district court is AFFIRMED.